Order entered December 5, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-01135-CV

                       EMERGETECH, INC., Appellant

                                         V.

                               TTS, LLC, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-09409

                                     ORDER

      The reporter’s record in this accelerated appeal is overdue. By postcard

dated October 31, 2022, we notified the official court reporter for the 44th Judicial

District Court that the record was overdue. We directed the reporter to file the

record within ten days. To date, however, the reporter has not complied.

      Accordingly we order court reporter Crystal R. Brown to file, NO LATER

THAN DECEMBER 15 2022, (1) the reporter’s record, (2) written verification no

hearings were recorded, or (3) written verification appellant has failed to pay or
make arrangements to pay for the record. We notify appellant that if we receive

verification appellant has not paid or made arrangements to pay for the record, we

will order the appeal submitted without the reporter’s record. See TEX. R. APP. P.

37.3(c).

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Ashley Wysocki, Presiding Judge of the 44th Judicial District Court;

Ms. Brown; and, the parties.

                                            /s/   KEN MOLBERG
                                                  JUSTICE